            Case 2:21-cv-00354-DJH Document 9 Filed 03/10/21 Page 1 of 2




     UDALL LAW FIRM, LLP
 1   ATTORNEYS AT LAW
     2198 E. CAMELBACK ROAD, SUITE 375
 2   PHOENIX, AZ 85016
     T (602) 222-4848
 3   F (602) 222-4858

 4
 5 Thomas P. Burke, II SBN 9631
   tburke@udalllaw.com
 6 Bret S. Shaw SBN 31732
 7 bshaw@udalllaw.com
   Attorneys for Defendant
 8
 9               IN THE UNITED STATES DISTRICT COURT FOR THE

10                                       DISTRICT OF ARIZONA
11
      APACHE MUFFLER & RADIATOR, INC.,                    NO. CV-21-00354-PHX-DJH
12
      an Arizona Corporation
13
                                   Plaintiffs,            NOTICE OF AND REQUEST TO
14                                                        REMAND TO THE SUPERIOR
15    vs.                                                 COURT OF ARIZONA,
                                                          MARICOPA COUNTY
16    COUNTRY MUTUAL INSURANCE
17    COMPANY, an Illinois company; KYLE
      VANLANDINGHAM, an Arizona resident;
18
19                                 Defendants.

20
             Pursuant to 28 U.S.C. §1447 and this Court’s March 3, 2021 order (Doc. 7), defendant
21
     Country Mutual Insurance Company (the only defendant that has been served in this action)
22
     hereby gives notice that it has conferred with plaintiff Apache Muffler & Radiator, Inc. and
23
     that the parties have agreed that this matter should be remanded to the Superior Court of
24
     Arizona, Maricopa County. Counsel for Apache Muffler has authorized counsel for Country
25
     to make a representation regarding its consent for the remand to this Court. Country Mutual
26
27
                                                                   Case 2:21-cv-00354-DJH Document 9 Filed 03/10/21 Page 2 of 2




                                                           1 respectfully requests that this Court enter the order to remand filed contemporaneously
                                                           2 herewith.
                                                           3
                                                                     DATED this 10th day of March, 2021.
                                                           4
                                                                                               UDALL LAW FIRM, LLP
                                                           5
                                                           6
                                                                                               By /s/ Bret S. Shaw
                                                           7                                     Thomas P. Burke, II
                                                           8                                     Bret S. Shaw
                                                                                                 Attorneys for Defendant
                                                           9
                                                          10
                                                          11
                                                          12
                                                                                           CERTIFICATE OF SERVICE
                                                          13
                                                          14       I hereby certify that on March 10, 2021, a copy of the foregoing NOTICE OF AND
                      2198 E. CAMELBACK ROAD, SUITE 375




                                                             REQUEST TO REMAND TO THE SUPERIOR COURT OF ARIZONA, MARICOPA
UDALL LAW FIRM, LLP




                                                          15 COUNTY was electronically filed with the Clerk of the Court, United States District Court,
                                PHOENIX, AZ 85016




                                                          16 Arizona, and a copy of the foregoing e-served to all related parties via the Court’s CM/ECF
                                  T 602.222.4848




                                                             System:
                                                          17
                                                                                               James N. Hanson, Esq.
                                                          18
                                                                                                 Jason A. Clark, Esq.
                                                          19                                     Lang & Klain, P.C.
                                                                                          6730 N. Scottsdale Road, Suite 101
                                                          20                                  Scottsdale, Arizona 85253
                                                          21                                   filing@lang-klain.com
                                                                                                Attorneys for Plaintiff
                                                          22
                                                          23
                                                                                               By/s/ Jessica A. Montes
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28

                                                                                                         -2-
